IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VICTOR JOSEPH MAIDA,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3792

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

M. Lilja Dandelake of Dandelake Law, P.A., Tallahassee; Nancy A. Daniels,
Public Defender, Glen P. Gifford, Assistant Public Defender, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.